DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The application as originally filed fails to provide support for the limitation of claim 1 line 27 with regard to the rotation of “at least 180 degrees” while Fig. 21 does show the ability of the rod to be rotated with a degree range that would be close to around 180 degrees, the particular degrees of rotation are not defined and the use “at least” means values greater than 180 are also permitted but larger ranges such as 270 while provided for by the claim language are not taught by application as filed and as such are not supported.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-16 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Some of the issues are outlined below.
The limitation "the extremity" in line 8 has insufficient antecedent basis.  The limitation of lines 22-23 disclosing that the rod-tip travels over the connection piece when it is parallel to the connection piece is unclear since the connection piece is a loop or an arch and further the tip connects to the connection piece so it is unclear how it would be positioned to be considered parallel thereto.  The limitation of line 25 of the rod tip moving along a parallel plane of the connection piece is unclear since the tip and connection piece are connected so it is unclear how it moves in a plane parallel to the connection piece.  The limitation of lines 27-28 of the ability of the rod-tip to rotate 180 degrees is unclear as to how this is different from the previous limitation of the rod-tip traveling from one side to the other and how exactly it would need to be positioned to be centered perpendicularly to the connection piece.  The limitation of lines 29-30 of the rod-tip traveling while perpendicular to the connection piece is unclear since the connection piece is a loop or arch so it is unclear how to determine the perpendicularity of the tip relative to the connection piece.
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 21 (New)  A toy vehicle control mechanism for performing stunts, the control mechanism comprising:
a rod with a longitudinal axis defined by a shaft with a rod-tip, wherein the rod-tip is formed to have an interior opening, an exterior notch aligned with but distinct from the opening and a solid section separating the notch from the opening;
a connection piece formed as a continuous loop or continuous arch shaped structure with at least one curve or one angle located between a first side and a second opposite side; wherein:
the connection piece is secured to a toy vehicle such that a plane defined by the connection piece is perpendicular to a longitudinal axis of the toy vehicle to act as an interface between the toy vehicle and rod-tip when the connection piece is coupled to the rod-tip by positioning the connection piece within the opening to allow a user to selectively manipulate the toy vehicle using the rod; and when coupled the rod-tip and connection piece are both configured to:
 prevent the longitudinal axis of the rod from being moved out of alignment with the plane defined by the connection piece when the notch engages a portion of the connection piece on the first side of the connection piece and the opening surrounds a portion of the connection piece on the second side of the connection piece;
 permit the rod to travel along the connection piece from the first side to the second side while the longitudinal axis of the rod remains aligned within the plane defined by the connection piece;
 permit the rod to travel along the connection piece from the first side to the second side while the longitudinal axis of the rod is oriented perpendicular to the plane defined by the connection piece; and 
permit the rod to be rotated about the connection piece in a plane defined by the longitudinal axis of the toy vehicle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711